UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June15, 2017 Generac Holdings Inc. (Exact name of registrant as specified in its charter) Delaware 001-34627 20-5654756 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) S45 W29290 Hwy. 59 Waukesha, Wisconsin 53189 (Address of principal executive offices) (Zip Code) (262) 544-4811 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Item5.07 Submission of Matters to a Vote of Security Holders. On June 15, 2017, Generac Holdings Inc. (“the Company”) held its annual meeting of stockholders in Waukesha, Wisconsin. At the meeting, the Company’s stockholders (1) elected each of the Company’s director nominees listed below for a three year term; (2) approved the performance measures in the 2010 Equity Incentive Plan; (3) approved the Annual Performance Bonus Plan; (4) ratified the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2017; (5) approved an advisory, non-binding resolution to approve the compensation of the Company’s named executive officers and (6) approved a one year “say-on-pay frequency” of shareholder votes on compensation for the Company’s named executive officers on an advisory basis: Proposal No.1 — Election of Directors Name Votes For Withhold Broker Non-Votes Todd A. Adams 45,372,009 10,786,740 4,195,815 Bennett Morgan 49,210,981 6,947,768 4,195,815 Dominick Zarcone 55,678,201 480,548 4,195,815 Proposal No.2 — Approval of the Performance Measures Included in the 2010 Equity Incentive Plan Votes For Votes Against Abstentions Broker Non-Votes 36,110,385 19,996,565 51,799 4,195,815 Proposal No.3 — Approval of the Annual Performance Bonus Plan Votes For Votes Against Abstentions Broker Non-Votes 47,354,322 8,774,567 29,860 4,195,815 Proposal No.4 — Ratification of the Appointment of Deloitte & Touche, LLP Votes For Votes Against Abstentions 59,461,048 862,213 31,303 Proposal No.5 — Advisory Vote on Executive Compensation Votes For Votes Against Abstentions Broker Non-Votes 47,240,761 8,895,718 22,270 4,195,815 Proposal No.6 — Advisory Vote on Frequency of the Vote on Executive Compensation One Year Two Years Three Years Abstentions Broker Non-Votes 50,071,143 30,778 5,114,034 35,561 5,103,048 In light of these voting results and other factors, the Company’s Board of Directors, at its meeting held June 15, 2017, determined that the Company will hold an annual advisory non-binding vote on executive compensation, until the next required vote on the frequency of the stockholder advisory vote on executive compensation. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. June 16, 2017 GENERAC HOLDINGS INC. By: /s/ Raj Kanuru Raj Kanuru SVP, General Counsel & Secretary 3
